— In a proceeding pursuant to CPLR article 78 to review a determination of the respondent New York State Division of Housing and Community Renewal, dated December 5, 1986, which affirmed a rent reduction order of the District Rent Administrator, the appeal is from a judgment of the Supreme Court, Kings County (Hurowitz, J.), dated June 2, 1987, which granted the petition and annulled the determination.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the determination is confirmed, and the proceeding is dismissed on the merits.
The New York State Division of Housing and Community Renewal determined that the owner of the subject apartment building had failed to maintain certain required services and ordered a rent reduction pursuant to the Rent Stabilization Law for the tenants who had initiated the complaint (see, Administrative Code of City of New York §26-514 [former § YY51-6.0.3]). The agency’s determination is amply supported by the record, which includes a report of an on-site inspection of the premises. Where, as here, the determination has a rational basis and is in accordance with applicable law, it may not be disturbed upon judicial review (see, e.g., Cohen v State of New York Div. of Hons. & Community Renewal, 131 AD2d 808; Matter of 230 E. 52nd St. Assocs. v State Div. of Hous. & Community Renewal, 131 AD2d 349; cf., Fresh Meadows Assocs. v Conciliation & Appeals Bd., 88 Misc 2d 1003, affd 55 AD2d 559, affd 42 NY2d 925). Rubin, J. P., Kooper, Sullivan and Balletta, JJ., concur.